Citation Nr: 0119600	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel 


INTRODUCTION

The deceased veteran had active military service from August 
1970 to January 1972.  The appellant is the deceased 
veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
the cause of death and entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318.  Eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35 was established.  

In May 1999, the appellant requested a Travel Board hearing 
at the local VARO.  In November 2000, the Los Angeles RO 
provided notice of the December 2000 Travel Board hearing.  
The appellant did not confirm the appointment, nor did she 
report.  As provided in the November 2000 VA letter, the 
appellant remained on the list for a future hearing, based on 
her non-response.  A VA letter dated in February 2001 
informed the appellant that she was scheduled to appear 
before a Member of the Board in March 2001, via video 
conference.  The notice of hearing also informed the 
appellant, "If we do not receive your response within two 
weeks, we will cancel this [video conference] hearing and 
keep you on the schedule for a future visit by a Board 
member."  See 38 C.F.R. § 20.700(e) (2000).  There is no 
indication that the appellant responded to the VA 
correspondence.  

On May 17, 2001, Administrative Service for the Board 
corresponded with the appellant to clarify whether she did 
indeed wish to attend a hearing before a Member of the Board.  
The letter states, in part, "If you do not respond within 30 
days from the date of this letter, the Board will assume you 
do not want a hearing and proceed accordingly."  The 
appellant did not respond within the 30-day period, and the 
letter was not returned by the U.S. Postal Service as 
undeliverable.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997); Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the 
"presumption of regularity" must be applied to "the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it must be presumed that public 
officers properly discharged their official duties'") 
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  Therefore, the Board proceeds with 
appellate review.  


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with a recent change in the law which 
eliminated the concept of a well-grounded claim and redefined 
the obligations of the VA with respect to the duty to assist.  
See Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, 114 Stat. 2096 (2000) (hereinafter, "VCAA"); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this matter.  

In this case, the appellant asserts that her husband's 
service-connected post-traumatic stress disorder (PTSD) 
caused him physical and emotional distress sufficient to 
result in his death.  Specifically, she asserts that the 
heart attack was the result of PTSD.  The appellant, as a 
layperson, is competent to offer testimony as to observable 
symptoms.  However, she is not qualified to offer a medical 
opinion as to the causation or etiology of the condition that 
resulted in the death of the veteran.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The VCAA provides that, where an opinion or medical 
examination is required to make a decision on a claim, a 
remand is required.  See VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)); 
see also 38 C.F.R. § 19.9 (2000).  

The Certificate of Death reflects that the veteran died at 
age 47, in March 1998.  As amended in May 1998, the 
Certificate of Death reflects that the immediate cause of 
death was thrombotic occlusion of the right coronary artery, 
due to coronary arteriosclerosis, due to arteriosclerotic 
cardiovascular disease.  The manner of death was shown as due 
to natural causes.  An autopsy was performed to further 
determine the cause of the veteran's death.

At the time of his death, the veteran was service-connected 
for PTSD, evaluated as 100 percent disabling, and for 
residuals of a fracture of the proximal phalanx, left ring 
finger, evaluated as noncompensably disabling.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
See 38 C.F.R. § 3.312(b).  

The service medical records reflect that the veteran's 
vascular system was evaluated as normal during military 
service.  The evidence of record reflects that he received 
mental health treatment from 1980 until his death.  As 
regards this claim, the veteran was admitted to the Long 
Beach VA Medical Center (VAMC) for psychiatric evaluation and 
treatment from October 1994 to November 1994.  In relevant 
part, the veteran had an EKG in October 1994 that showed a 
normal sinus rhythm and a nonspecific T wave abnormality.  
Thereafter, the veteran was an inpatient at the Palo Alto 
VAMC from August 1995 to April 1996.  The discharge summary 
dictated in May 1996 reflects that the chest and vascular 
examinations were benign.  His blood pressure was 106/74.  
His heart examination revealed an occasional PVC without any 
murmurs or gallops.  The EKG revealed a normal sinus rhythm 
with a ventricular rate of 65.  The PR interval was 138.  The 
QRS duration was 86.  The QT/QTC was 388/403.  The P-R-T axis 
was 53, 77, and 58. 

In March 2000, the appellant, through her representative, in 
a document styled as Appellant's Brief, summarized a study 
performed by Dr. L.R.M., a private psychiatrist, that 
explored possible causal factors in the development of high 
blood pressure, or hypertension, in war veterans.  See 38 
C.F.R. § 20.1304(c) (2000).  In brief, the psychiatrist was 
quoted as having concluded:

1.  Psychological stress plays an important 
causative role in the development of hypertension.  
For many, if not most war veterans, their wartime 
experience proves to be the greatest source of 
ongoing psychosocial stress throughout their 
lifetime(s).  Therefore, it is reasonable to 
conclude that wartime experience often plays a 
causative role in the development of hypertension.

2.  Those veterans suffering from post-traumatic 
stress disorder, the prototypical anxiety 
disorder, are at increased risk of developing 
hypertension.

The appellant, through her representative, asserts that, 
while the study was primarily directed at PTSD as an 
etiological factor for hypertension, it did much to associate 
PTSD as a deleterious agent on the cardiovascular system 
itself.

In view of the prevailing law and regulations, this new 
evidence, and the appellant's assertions that the service-
connected PTSD was a deleterious agent on the cardiovascular 
system resulting in the veteran's death, the Board is of the 
opinion that additional development of the record is required 
consistent with VBA Fast Letter 01-05 (Jan. 16, 2001), 
Relationship of PTSD or Stress to Cardiovascular Disorders.  
See VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A); Bernard v. Brown, 
4 Vet. App. 384 (1993).  We hasten to add that the cited Fast 
Letter is in no way a precedential or binding legal document; 
however, it does suggest a line of inquiry which, especially 
in light of the VCAA, would greatly assist in the resolution 
of the medical issues presented in this appeal.

As a final note, the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 is inextricably intertwined with the 
appellant's service connection claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Therefore, the Board will 
defer adjudication of that claim until the case is returned 
to the Board following this remand.  

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed, to 
include notifying the appellant and her 
representative that she may submit additional 
medical evidence showing that the service-
connected psychiatric disability contributed 
substantially or materially to cause the veteran's 
death or that the service-connected psychiatric 
disability combined with another disability to 
cause death, or that the service-connected 
psychiatric disability aided or lent assistance in 
producing the veteran's death.

2.  The RO should request that the appellant 
furnish all dates, if any, on which the deceased 
veteran received treatment at the Palo Alto VAMC 
for the service-connected psychiatric disability 
and/ or non-service-connected cardiovascular 
symptoms since April 1996.  The RO should seek to 
obtain copies of all treatment records identified 
by the appellant, which have not already been 
associated with the claims folder.  Failures to 
respond to any development request should be 
documented in the claims folder.    

3.  The RO should obtain, through contact with the 
appellant's accredited service organization 
representative, a copy of Dr. L.R.M.'s study, for 
consideration by VA in adjudicating the 
appellant's claim.  See Appellant's Brief, dated 
March 20, 2001, at pages 2-3.  

4.  Then, the RO should arrange to secure a 
medical opinion from a physician knowledgeable in 
cardiovascular disease.  The reviewing physician 
should be requested to provide an opinion based 
upon the medical evidence of record (e.g., the 
service medical records, VA treatment records, and 
Dr. L.R.M's study) and sound medical principles, 
and to comment on: 

(a)  The known risk factors for the 
development of arteriosclerotic 
cardiovascular heart disease.

(b)  What role any such risk factors played 
in the death of the veteran.

(c)  Whether it is least as likely as not 
that the veteran's service-connected PTSD 
combined with any other disorder to result 
in the veteran's death due to 
arteriosclerotic cardiovascular heart 
disease or any other conditions listed on 
the death certificate, and, if so, how?

(d)  If the answer to the question in 
paragraph (c), above, is in the negative, 
whether it is least as likely as not that 
the service-connected PTSD was of such 
severity that it resulted in debilitating 
effects and a general impairment of health 
to an extent that would render the veteran 
materially less capable of resisting the 
effects of the other diseases causing 
death, and, if so, how?

The opinion should include a discussion of the 
pertinent records and Dr. L.R.M.'s study.  If, for 
any reason, the examiner is unable to provide a 
complete opinion, he/she should provide an 
explanation.  

5.  The RO should then review the record and 
ensure that all of the above actions have been 
completed in full.  The Court has held that, where 
the remand orders of the Board or Court are not 
complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall 
v. West, 11 Vet. App. 268 (1998).    

6.  The RO should then consider, on a de novo 
basis, the appellant's claim for service 
connection for the cause of the veteran's death 
and entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and applicable law and regulations not previously 
provided, pertinent to the issues currently on 
appeal.  An appropriate period of time should be 
allowed for response. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal. 38 C.F.R. § 20.1100(b) (2000).


